











OSHKOSH CORPORATION
SUPPLEMENTAL RETIREMENT PLANS
RABBI TRUST AGREEMENT


GRANTOR TRUST AGREEMENT




This Grantor Trust Agreement (the “Trust Agreement”) is made this XXth day of
January, 2013 by and between OSHKOSH CORPORATION (together with any successor
thereto, the “Company”) and WELLS FARGO BANK, NATIONAL ASSOCIATION (the
“Trustee”).


Recitals




(a)
WHEREAS, the Company has established one or more nonqualified deferred
compensation plans (the “Plans”), attached hereto as Attachment A;



(b)
WHEREAS, the Company has incurred or expects to incur liability under the terms
of the Plans with respect to the individuals covered by the Plans (the
“Participants and Beneficiaries”);



(c)
WHEREAS, the Company hereby establishes a Trust (the “Trust”) and shall
contribute to the Trust assets that shall be held therein, subject to the claims
of the Company’s creditors if the Company is Insolvent, as herein defined, until
paid to Participants and their Beneficiaries in such manner and at such times as
specified in the Plans and in this Trust Agreement; and



(d)
WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plans as an unfunded
plan maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees for purposes of Title I of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).







NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held and disposed of as follows:


Section 1.    Establishment of The Trust


(a)
The Trust is intended to be a Grantor Trust, of which the Company is the
Grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended (“Code”), and shall
be construed accordingly.



(b)
The Company shall be considered a Grantor for the purposes of the Trust.



(c)
Except as specifically provided herein, the Trust hereby established is
irrevocable.



(d)
The Company hereby deposits with the Trustee in the Trust one-thousand dollars
and zero cents ($1,000.00) (the “Initial Contribution”) which shall become the
principal of the Trust to be held, administered and disposed of by the Trustee
as provided in this Trust Agreement.



(e)
The principal of the Trust, and any earnings thereon, shall be held separate and
apart from other funds of the Company and shall be used exclusively for the uses
and purposes herein set forth. Participants and their Beneficiaries shall have
no preferred claim on, or any beneficial ownership interest in, any assets of
the Trust. Any rights created under the Plans and this Trust Agreement shall be
unsecured contractual rights of Participants and their Beneficiaries against the
Company. Any assets held by the Trust will be subject to the claims of the
general creditors of the Company under federal and state law in the event the
Company is Insolvent, as defined in Section 3(a).



(f)
In addition to the Initial Contribution, the Company shall make such other
contributions as shall from time to time be authorized by due corporate action.
Any such contributions made by the Company may be in cash, by letter of credit
or, prior to the date as of which a Change in Control occurs, in such property
(including, without limitation, securities issued by the Company) as the Company
may determine. Prior to a Change in Control, neither the Trustee nor any
Participant or Beneficiary shall have any right to compel additional
contributions.



The Company shall keep accurate books and records with respect to the interest
of each Participant or Beneficiary in any Arrangement and shall provide copies
of such books and records to the Trustee at any time as the Trustee shall
request.


(g)
Upon a Change in Control, the Company shall, as soon as possible, but in no
event later than three (3) business days thereafter, make a contribution to the
Trust in an amount that is sufficient (taking into account the Trust assets, if
any, resulting from prior contributions) to fund the Trust in an amount at least
equal to one hundred percent (100%) of the Required Funding and the Expense
Reserve. The “Required Funding” shall be equal to the amount necessary to pay
the benefits to which Participants or their Beneficiaries would be entitled
pursuant to the terms of the Plans, without any discount for present value,
assuming all contingencies required for the payment thereunder had been met as
of the date on which the Change in Control occurred. The “Expense Reserve” shall
be equal to the lesser of: 1) the estimated trustee and record-keeper expenses
and fees for one year or 2) seventy-five thousand dollars ($75,000), which
reserve shall be used solely to pay the Trustee’s fees and expenses.



(h)
Notwithstanding anything herein to the contrary, the Company shall not make any
contributions to the Trust if such contributions would result in the
Participants or Beneficiaries becoming subject to the tax imposed by Code
section 409A. In addition, if the maintenance of assets in the Trust for the
benefit of an “applicable covered employee” (as defined in Code section
409A(b)(3)(D)) would result in such individual becoming subject to an additional
tax under Code section 409A, then the Trustee shall, promptly upon notification
by the Company and receipt of a legal opinion from Company’s counsel that Code
section 409A(b)(3)(A) applies, return the assets related to such individual to
the Company. In either such event, promptly following the date that the Company
may make contributions (if otherwise required) to the Trust without causing
additional taxes to be due under Code section 409A, the Company will make such
contributions and, if a return of assets to the Company was made, the Company
shall redeposit such assets into the Trust.



Section 2.
Payments to Participants and Their Beneficiaries



(a)
Prior to a Change in Control, distributions from the Trust shall be made by the
Trustee to Participants and Beneficiaries at the direction of the Company. Prior
to a Change in Control, the entitlement of a Participant or his or her
Beneficiaries to benefits under the Plans shall be determined by the Company
under the Plans, and any claim for such benefits shall be considered and
reviewed under the procedures set out in the Plans.



In addition, if the principal of the Trust and any earnings thereon, are not
sufficient to make payments of benefits in accordance with the terms of the
Plans, the Company shall make the balance of each such payment as it falls due
in accordance with the Plans. The Trustee shall notify the Company where
principal and earnings are not sufficient. Nothing in this Agreement shall
relieve the Company of its liabilities to pay benefits due under the Plans
except to the extent such liabilities are met by application of assets of the
Trust.


(b)
Prior to the time the first payment due hereunder is to be made, the Company
shall deliver to the Trustee a schedule of benefits due under the Plans (the
“Payment Schedule”). If the Company determines that only certain individuals
will be paid from the Trust, then the Payment Schedule may be limited to only
such individuals. The Payment Schedule will provide directions to the Trustee
regarding the amounts so payable, set forth the form(s), the time of
commencement and conclusion of payments (as provided for or available under the
Plans), and the state and federal tax withholding guidelines. Immediately after
a Change in Control, the Company shall deliver to the Trustee an updated Payment
Schedule with respect to all Participants and Beneficiaries in the Plans. After
a Change in Control, the Trustee shall pay benefits due in accordance with such
Payment Schedule. After a Change in Control, the Company shall continue to make
the determination of benefits due to Participants or their Beneficiaries and
shall provide the Trustee with an updated Payment Schedule; provided, however,
that a Participant or (following the Participant’s death) their Beneficiaries
may make application to the Trustee for an independent decision as to the amount
or form of their benefits due under the Plans, and in such case, the Trustee
shall make a determination in response to the application as soon as practicable
but in no event later than ninety (90) days. If a determination is not completed
within ninety (90) days, the Trustee shall notify the affected parties that a
thirty (30) day extension is required to complete its independent decision. In
making any determination required or permitted to be made by the Trustee under
this Section, the Trustee shall, in each such case, reach its own independent
determination, in its absolute and sole discretion, as to the Participant’s or
Beneficiary’s entitlement to a payment hereunder. In making its determination,
the Trustee may consult with and make such inquiries of such persons, including
the Participant or Beneficiary, the Company, legal counsel, actuaries or other
persons, as the Trustee may reasonably deem necessary. Any reasonable costs
incurred by the Trustee in arriving at its determination shall be reimbursed by
the Company and, to the extent not paid by the Company within a reasonable time,
shall be charged to the Trust (but not the Expense Reserve). The Company waives
any right to contest any amount paid over by the Trustee hereunder pursuant to a
good faith determination made by the Trustee notwithstanding any claim by or on
behalf of the Company (absent a manifest abuse of discretion by the Trustee)
that such payments should not be made.



(b)
The Trustee agrees that it will not itself institute any action at law or at
equity, whether in the nature of an accounting, interpleading action, request
for a declaratory judgment or otherwise, requesting a court or administrative or
quasi-judicial body to make the determination required to be made by the Trustee
under this Section 2 in the place and stead of the Trustee. The Trustee may
(and, if necessary or appropriate, following a Change in Control, shall)
institute an action to collect a contribution due the Trust or in the event that
the Trust should ever experience a shortfall in the amount of assets necessary
to make payments pursuant to the terms of the Plans.



(c)
The Trustee agrees that it shall be responsible to withhold and remit to the
proper taxing authority all federal, state, local and foreign taxes required to
be withheld with respect to any payment or benefits payable under this Trust.



Section 3.
Trustee Responsibility Regarding Payments

To The Trust Beneficiary When The Company Is Insolvent


(a)
The Trustee shall cease payment of benefits under the Plans if the Company is
Insolvent. The Company shall be considered "Insolvent" for purposes of this
Trust Agreement if (i) the Company is unable to pay its debts as they become
due, or (ii) the Company is subject to a pending proceeding as a debtor under
the United States Bankruptcy Code.



(b)
At all times during the continuance of this Trust, the principal and income of
the Trust (including the Expense Reserve) shall be subject to claims of general
creditors of the Company under federal and state law as set forth below.



(1)    If the Company is Insolvent, then an “Authorized Signer” of the Company
shall have the duty to inform the Trustee in writing that the Company is
Insolvent. An “Authorized Signer” shall be those officers listed on the most
recent authorized signer list on file with the Trustee. If a person claiming to
be a creditor of the Company alleges in writing to the Trustee that the Company
has become Insolvent, the Trustee shall determine whether the Company is
Insolvent and, pending such determination, the Trustee shall discontinue payment
of benefits under the Plans.


(2)    Unless the Trustee has actual knowledge that the Company is Insolvent, or
has received notice from the Company or a person claiming to be a creditor
alleging that the Company is Insolvent, the Trustee shall have no duty to
inquire whether the Company is Insolvent. The Trustee may in all events rely on
such evidence concerning the Company's solvency as may be furnished to the
Trustee and that provides the Trustee with a reasonable basis for making a
determination concerning the Company's solvency.


(3)    If at any time the Trustee has determined that the Company is Insolvent,
the Trustee shall discontinue payments from the Trust and shall hold the assets
of the Trust for the benefit of the Company's general creditors. Nothing in this
Trust Agreement shall in any way diminish any rights of Participants or their
Beneficiaries to pursue their rights as general creditors of the Company with
respect to benefits due under the Plans or otherwise.


(4)    The Trustee shall resume the payment of benefits under the Plans in
accordance with Section 2 only after the Trustee has determined that the Company
is not Insolvent (or is no longer Insolvent).


(c)
Provided that there are sufficient assets, if the Trustee discontinues the
payment of benefits from the Trust pursuant to Section 3(b) and subsequently
resumes such payments, the first payment following such discontinuance shall
include the aggregate amount of all payments due under the terms of the Plans
for the period of such discontinuance, less the aggregate amount of any payments
made by the Company in lieu of the payments provided for hereunder during any
such period of discontinuance, all in accordance with the Payment Schedule,
which shall be modified by the Company as necessary to comply with the
provisions of this paragraph (c).









Section 4.
Payments When a Shortfall of The Trust Assets Occurs



(a)
If there are not sufficient assets for the payment of current and expected
future benefits pursuant to Section 2 or Section 3(c) and the Company does not
otherwise make such payments within a reasonable time after demand from the
Trustee, the Trustee shall allocate the Trust assets among the Participants or
their Beneficiaries in the following order of priority:

    
(1)
those Participants and their Beneficiaries who are in pay status under the
Plans;



(2)
those Participants and their Beneficiaries who are vested under the Plans, but
not yet in pay status under the Plans: and



(3)
those Participants and their Beneficiaries who are not vested under the Plans.

    
(b)
Within each category, assets shall be allocated pro-rata with respect to the
total present value of benefits expected for each Participant or Beneficiary
within the category, and payments with respect to each Participant or
Beneficiary shall be made to the extent of the assets allocated to each
Participant or Beneficiary.



(c)
Upon receipt of a contribution from the Company necessary to make up for a
shortfall in the payments due, the Trustee shall resume payments with respect to
all the Participants and Beneficiaries then entitled thereto under the Plans.
Following a Change in Control, the Trustee shall have the right and duty to
compel a contribution to the Trust from the Company to make-up for any
shortfall.



Section 5.    Payments to the Company


(a)
Except as provided in Section 1(h), Section 3, Section 5(b), and Section 8(a),
the Company shall have no right or power to direct the Trustee to return to the
Company or to divert to persons other than Participants and their Beneficiaries
any of the Trust assets before all payment of benefits have been made pursuant
to the terms of the Plans.



(b)
In the event that the Company, prior to a Change in Control, or the Trustee in
its sole and absolute discretion, after a Change in Control, determines that the
Trust assets exceed one-hundred percent (100%) of the anticipated benefit
obligations that are to be paid under the Plans and the anticipated
administrative expenses that the Trustee will incur under this Agreement, the
Trustee, at the written direction of the Company, prior to a Change in Control,
or the Trustee in its sole and absolute discretion, after a Change in Control,
shall distribute to the Company such excess portion of Trust assets.





Section 6.    Investment Authority


(a)
Prior to a Change in Control, the Company shall have the right, subject to this
Section, to direct the Trustee with respect to investments.



(1)    The Company may direct the Trustee to segregate all or a portion of the
assets of the Trust and earnings thereon (the “Fund”) in a separate investment
account or accounts and may appoint one or more investment managers and/or an
investment committee established by the Company to direct the investment and
reinvestment of each such investment account or accounts. In such event, the
Company shall notify the Trustee of the appointment of each such investment
manager and/or investment committee. No such investment manager shall be
related, directly or indirectly, to the Company, but members of the investment
committee may be employees of the Company. In the absence of any such
designation, an authorized representative of the Company shall direct the
Trustee with respect to investments.


(2)    Thereafter, until a Change in Control, the Trustee shall make every sale
or investment with respect to such investment account as directed in writing by
the Company, investment manager or investment committee, as applicable. It shall
be the duty of the Trustee to act strictly in accordance with each direction.
The Trustee shall be under no duty to question any such direction of the
Company, investment manager or investment committee, to review any securities or
other property held in the Fund (or any investment account or accounts
maintained under the Trust) acquired by it pursuant to such directions or to
make any recommendations to the Company, investment managers or investment
committee with respect to such securities or other property.


(3)    Notwithstanding the foregoing, the Trustee, without obtaining prior
approval or direction from the Company, an investment manager or investment
committee, shall invest cash balances held by it from time to time in short term
cash equivalents including, but not limited to, through the medium of any short
term common, collective or commingled trust fund established and maintained by
the Trustee subject to the instrument establishing such trust fund, U.S.
Treasury Bills, commercial paper (including such forms of commercial paper as
may be available through the Trustee’s Trust Department), certificates of
deposit (including certificates issued by the Trustee in its separate corporate
capacity), and similar type securities, with a maturity not to exceed one year;
and, furthermore, sell such short term investments as may be necessary to carry
out the instructions of the Company, an investment manager or investment
committee regarding more permanent type investment and directed distributions.


(4)    The Trustee shall neither be liable nor responsible for any loss
resulting to the Fund by reason of any sale or purchase of an investment
directed by the Company, an investment manager or investment committee nor by
reason of the failure to take any action with respect to any investment which
was acquired pursuant to any such direction in the absence of further directions
by the Company, such investment manager or investment committee.


a.
Notwithstanding anything in this Agreement to the contrary, the Trustee shall be
indemnified and saved harmless by the Company from and against any and all
personal liability to which the Trustee may be subjected by carrying out any
directions of the Company, an investment manager or investment committee issued
pursuant hereto or for failure to act in the absence of directions of the
Company, an investment manager or investment committee including all expenses
reasonably incurred in its defense in the event the Company fails to provide
such defense; provided, however, the Trustee shall not be so indemnified if it
participates knowingly in, or knowingly undertakes to conceal, an act or
omission of the Company, an investment manager or investment committee, having
actual knowledge that such act or omission is a breach of a fiduciary duty;
provided further, however, that the Trustee shall not be deemed to have
knowingly participated in or knowingly undertaken to conceal an act or omission
of the Company, an investment manager or investment committee with knowledge
that such act or omission was a breach of fiduciary duty by merely complying
with directions of the Company, an investment manager or investment committee or
for failure to act in the absence of directions of the Company, an investment
manager or investment committee. The Trustee may rely upon any order,
certificate, notice, direction or other documentary confirmation purporting to
have been issued by the Company, investment manager or investment committee
which the Trustee believes to be genuine and to have been issued by the Company,
investment manager or investment committee, as applicable. The Trustee shall not
be charged with knowledge of the termination of the appointment of any
authorized representative of the Company, any investment manager or investment
committee until it receives written notice thereof from the Company.



b.
The Company, prior to a Change in Control, may direct the Trustee to invest in
securities (including stock and the rights to acquire stock) or obligations
issued by the Company.



c.
All rights associated with respect to any investment held by the Trust,
including but not limited to exercising or voting of proxies, in person or by
general or limited proxy, shall be in accordance with and as directed in writing
by the Company or its authorized representative.



(b)
Subsequent to a Change in Control, the Trustee shall have the following powers
in investing and reinvesting the Fund in its sole discretion, provided however,
that the Trustee shall exercise such authority with the intent of preserving
capital:



(1)    To invest and reinvest in any readily marketable common and preferred
stocks (including any stock or security of the Company), bonds, notes,
debentures (including convertible stocks and securities but not including any
stock or security of the Trustee other than a de minimis amount held in a
collective or mutual fund), certificates of deposit or demand or time deposits
(including any such deposits with the Trustee), limited partnerships or limited
liability companies, private placements and shares of investment companies, and
mutual funds, without being limited to the classes or property in which the
Trustees are authorized to invest by any law or any rule of court of any state
and without regard to the proportion any such property may bear to the entire
amount of the Fund. Without limitation, the Trustee may invest the Trust in any
investment company (including any investment company or companies for which
Wells Fargo Bank, N.A. or an affiliated company acts as the investment advisor
{“Special Investment Companies”}) or, any insurance contract or contracts issued
by an insurance company or companies in each case as the Trustee may determine
provided that the Trustee may in its sole discretion keep such portion of the
Trust in cash or cash balances for such reasonable periods as may from time to
time be deemed advisable pending investment or in order to meet contemplated
payments of benefits;
 
(2)    To invest and reinvest all or any portion of the Fund collectively
through the medium of any proprietary mutual fund that may be established and
maintained by the Trustee;


(3)    To commingle for investment purposes all or any portion of the Fund with
assets of any other similar trust or trusts established by the Company with the
Trustee for the purpose of safeguarding deferred compensation or retirement
income benefits of its employees and/or directors;


(4)    To retain any property at any time received by the Trustee;


(5)    To sell or exchange any property held by it at public or private sale,
for cash or on credit, to grant and exercise options for the purchase or
exchange thereof, to exercise all conversion or subscription rights pertaining
to any such property and to enter into any covenant or agreement to purchase any
property in the future;


(6)    To participate in any plan of reorganization, consolidation, merger,
combination, liquidation or other similar plan relating to property held by it
and to consent to or oppose any such plan or any action thereunder or any
contract, lease, mortgage, purchase, sale or other action by any person;


(7)    To deposit any property held by it with any protective, reorganization or
similar committee, to delegate discretionary power thereto, and to pay part of
the expenses and compensation thereof for any assessments levied with respect to
any such property to be deposited;


(8)    To extend the time of payment of any obligation held by it;


(9)    To hold uninvested any moneys received by it, without liability for
interest thereon, but only in anticipation of payments due for investments,
reinvestments, expenses or disbursements;


(10)    To exercise all voting or other rights with respect to any property held
by it and to grant proxies, discretionary or otherwise;


(11)    For the purposes of the Trust, to borrow money from others, to issue its
promissory note or notes therefor, and to secure the repayment thereof by
pledging any property held by it;


(12)    To employ suitable contractors and counsel, who may be counsel to the
Company or to the Trustee, and to pay their reasonable expenses and compensation
from the Fund to the extent not paid by the Company;


(13)    To register investments in its own name or in the name of a nominee; and
to combine certificates representing securities with certificates of the same
issue held by it in other fiduciary capacities or to deposit or to arrange for
the deposit of such securities with any depository, even though, when so
deposited, such securities may be held in the name of the nominee of such
depository with other securities deposited therewith by other persons, or to
deposit or to arrange for the deposit of any securities issued or guaranteed by
the United States government, or any agency or instrumentality thereof,
including securities evidenced by book entries rather than by certificates, with
the United States Department of the Treasury or a Federal Reserve Bank, even
though, when so deposited, such securities may not be held separate from
securities deposited therein by other persons; provided, however, that no
securities held in the Fund shall be deposited with the United States Department
of the Treasury or a Federal Reserve Bank or other depository in the same
account as any individual property of the Trustee, and provided, further, that
the books and records of the Trustee shall at all times show that all such
securities are part of the Trust Fund;


(14)    To settle, compromise or submit to arbitration any claims, debts or
damages due or owing to or from the Trust, respectively, to commence or defend
suits or legal proceedings to protect any interest of the Trust, and to
represent the Trust in all suits or legal proceedings in any court or before any
other body or tribunal; provided, however, that the Trustee shall not be
required to take any such action unless it shall have been indemnified by the
Company to its reasonable satisfaction against liability or expenses it might
incur therefrom;


(15)    Subject to Section 7, to hold and retain policies of life insurance,
annuity contracts, and other property of any kind which policies are contributed
to the Trust by the Company or any subsidiary of the Company or are purchased by
the Trustee;


(16)    To hold any other class of assets which may be contributed by the
Company and     that is deemed reasonable by the Trustee, unless expressly
prohibited herein;


(17)    To loan any securities at any time held by it to brokers or dealers upon
such security as may be deemed advisable, and during the terms of any such loan
to permit the loaned securities to be transferred into the name of and voted by
the borrower or others; and


(18)    Generally, to do all acts, whether or not expressly authorized, that the
Trustee may deem necessary or desirable for the protection of the Fund.


(c)
Following a Change in Control, the Trustee shall have the sole and absolute
discretion in the management of the Fund and shall have all the powers set forth
under Section 6(b). In investing the Trust assets, the Trustee shall consider:



(1)    the needs of the Plans;


(2)
the need for matching of the Trust assets with the liabilities of the Plans; and



(3)
the duty of the Trustee to act solely in the best interests of the Participants
and their Beneficiaries.



(d)
The Trustee shall have the right, in its sole discretion, to delegate its
investment responsibility to an investment manager who may be an affiliate of
the Trustee but, following a Change in Control, may not be an affiliate of the
Company. In the event the Trustee shall exercise this right, the Trustee shall
remain, at all times responsible for the acts of an investment manager. The
Trustee shall have the right to purchase an insurance policy or an annuity to
fund the benefits of the Plans, provided such purchase does not cause a
Participant or Beneficiary to be considered in violation of section 409A of the
Code.



(e)
The Company shall have the right at any time, and from time to time, in its sole
discretion, to substitute assets (other than securities issued by the Trustee or
the Company) of equal fair market value for any asset held by the Trust. This
right is exercisable by the Company in a nonfiduciary capacity without the
approval or consent of any person in a fiduciary capacity; provided, however,
that, following a Change in Control, no such substitution shall be permitted
unless the Trustee determines that the fair market values of the substituted
assets are equal.



Section 7.    Insurance Contracts


(a)
To the extent that the Trustee is directed by the Company prior to a Change in
Control to invest part or all of the Trust Fund in insurance contracts, the type
and amount thereof shall be specified by the Company. The Trustee shall be under
no duty to make inquiry as to the propriety of the type or amount so specified.



(b)
Each insurance contract issued shall provide that the Trustee shall be the owner
thereof with the power to exercise all rights, privileges, options and elections
granted by or permitted under such contract or under the rules of the insurer.
The exercise by the Trustee of any incidents of ownership under any contract
shall, prior to a Change in Control, be subject to the direction of the Company.
After a Change in Control, the Trustee shall have all such rights.



(c)
The Trustee shall have no power to name a beneficiary of the policy other than
the Trust, to assign the policy (as distinct from conversion of the policy to a
different form) other than to a successor Trustee, or to loan to any person the
proceeds of any borrowing against an insurance policy held in the Trust Fund.



(d)
No insurer shall be deemed to be a party to the Trust and an insurer’s
obligations shall be measured and determined solely by the terms of contracts
and other agreements executed by the insurer.



Section 8.    Disposition of Income


(a)
Prior to a Change in Control, all income received by the Trust, net of expenses
and taxes, may be returned to the Company or accumulated and reinvested within
the Trust at the direction of the Company.



(b)
Following a Change in Control, all income received by the Trust, net of expenses
and taxes payable by the Trust, shall be accumulated and reinvested within the
Trust as part of the Fund.



Section 9.    Accounting by The Trustee


The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between the
Company and the Trustee. Within forty-five (45) days following the close of each
fiscal year of the Company and within forty-five (45) days after the removal or
resignation of the Trustee, the Trustee shall deliver to the Company a written
account of its administration of the Trust during such year or during the period
from the close of the last preceding year to the date of such removal or
resignation setting forth all investments, receipts, disbursements and other
transactions effected by it, including a description of all securities and
investments purchased and sold with the cost or net proceeds of such purchases
or sales (accrued interest paid or receivable being shown separately), and
showing all cash, securities and other property held in the Trust at the end of
such year or as of the date of such removal or resignation, as the case may be.
The Company may approve such account by an instrument in writing delivered to
the Trustee. In the absence of the Company’s filing with the Trustee objections
to any such account within ninety (90) days after its receipt, the Company shall
be deemed to have so approved such account. In such case, or upon the written
approval by the Company of any such account, the Trustee shall, to the extent
permitted by law, be discharged from all liability to the Company for its acts
or failures to act described by such account. The foregoing, however, shall not
preclude the Trustee from having its accounting settled by a court of competent
jurisdiction. The Trustee shall be entitled to hold and to commingle the assets
of the Trust in one Fund for investment purposes but at the direction of the
Company prior to a Change in Control, the Trustee shall create one or more
sub-accounts.


Section 10.    Responsibility of The Trustee


(a)
The Trustee shall act with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims, provided, however, that the Trustee shall incur no
liability to any person for any action taken pursuant to a direction, request or
approval given by the Company which is contemplated by, and in conformity with,
the terms of the Plans or this Trust and is given in writing by the Company. In
the event of a dispute between the Company and a party, the Trustee may apply to
a court of competent jurisdiction to resolve the dispute, subject, however to
Section 2(d).



(b)
The Company hereby indemnifies the Trustee against losses, liabilities, claims,
costs and expenses in connection with the administration of the Trust, unless
resulting from the gross negligence or willful misconduct of Trustee. To the
extent the Company fails to make any payment on account of an indemnity provided
in this paragraph 10(b), in a reasonably timely manner, the Trustee may obtain
payment from the Trust. If the Trustee undertakes or defends any litigation
arising in connection with this Trust or to protect a Participant’s or
Beneficiary’s rights under the Plans, the Company agrees to indemnify the
Trustee against the Trustee's costs, reasonable expenses and liabilities
(including, without limitation, attorneys' fees and expenses) relating thereto
and to be primarily liable for such payments. If the Company does not pay such
costs, expenses and liabilities in a reasonably timely manner, the Trustee may
obtain payment from the Fund. If the Trustee is found to have engaged in gross
negligence or willful misconduct, then the Trustee shall promptly reimburse the
Company, or the Trust if applicable, for any costs, expenses and liabilities
that the Company or the Trust has paid on behalf of the Trustee with respect to
such litigation. The provisions of this paragraph (b) shall not apply with
respect to investment decisions directed by the Company, an investment manager
or investment committee, which are governed solely by Section 6(a)(4).



(c)
Prior to a Change in Control, the Trustee may consult with legal counsel (who
may also be counsel for the Company generally) with respect to any of its duties
or obligations hereunder. Following a Change in Control the Trustee shall select
legal counsel that does not otherwise act as counsel to the Company or any of
its affiliates and may consult with counsel or other persons with respect to its
duties and with respect to the rights of Participants or their Beneficiaries
under the Plans.



(d)
The Trustee may hire agents, accountants, actuaries, investment advisors,
financial consultants or other professionals to assist it in performing any of
its duties or obligations hereunder and may rely on any determinations made by
such agents and information provided to it by the Company.



(e)
The Trustee shall have, without exclusion, all powers conferred on the Trustee
by applicable law, unless expressly provided otherwise herein.



(f)
Notwithstanding any powers granted to the Trustee pursuant to this Trust
Agreement or to applicable law, the Trustee shall not have any power that could
give this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Code.



Section 11.    Compensation and Expenses of The Trustee


The Trustee’s compensation shall initially be an amount as set forth in a
mutually agreed upon fee schedule, as it may be amended in writing from time to
time by the Company and the Trustee. The Trustee will send a quarterly invoice
to the Company of its administrative expenses (including but not limited to fees
and expenses of its agents) and fees, and the Company shall pay all such
administrative expenses and fees within thirty (30) days of receipt of such
invoice. If the Company does not so make payment within thirty (30) days of
being invoiced, the fees and expenses shall be paid from the Fund (first from
the Expense Reserve until it is depleted, and then from any remaining portion of
the Fund).


Section 12.    Resignation and Removal of The Trustee


(a)
Prior to a Change in Control, the Trustee may resign at any time by written
notice to the Company, which shall be effective sixty (60) days after receipt of
such notice unless the Company and the Trustee agree otherwise. Following a
Change in Control, the Trustee may resign only after the appointment of a
successor Trustee.



(b)
The Trustee may be removed by the Company on sixty days (60) days’ notice or
upon shorter notice accepted by the Trustee. Notwithstanding the foregoing,
after a Change in Control the Trustee may only be removed by the Company with
the consent of a Majority of the Participants.



(c)
If the Trustee resigns within two years after a Change in Control, the Company,
or if the Company fails to act within a reasonable period of time following such
resignation, the Trustee, shall apply to a court of competent jurisdiction for
the appointment of a successor Trustee which satisfies the requirements of
Section 13 or for instructions.



(d)
Upon the effective date of resignation or removal of the Trustee and appointment
of a successor Trustee, as mutually agreed upon by the Company, the Trustee and
the successor trustee (although the Company’s agreement shall not be required if
the successor Trustee is appointed by a court pursuant to paragraph (e) of this
section), all assets of the Trust shall be transferred promptly to the successor
Trustee. The transfer shall be completed effective on the date the resignation
or removal of the Trustee becomes effective, unless the Company extends the time
limit.



(e)
If the Trustee resigns or is removed, a successor shall be appointed by the
Company, in accordance with Section 13, by the effective date of resignation or
removal under paragraph(s) (a) or (b) of this section. If no such appointment
has been made, the Trustee may apply to a court of competent jurisdiction for
appointment of a successor or for instructions. All expenses of the Trustee in
connection with the proceeding shall be allowed as administrative expenses of
the Trust.



Section 13.    Appointment of Successor


(a)
If the Trustee resigns or is removed in accordance with Section 12, the Company
may appoint, subject to Section 12, any third party that is not an affiliate of
the Company, such as a bank trust department or other party that may be granted
corporate trustee powers under state law with a market capitalization exceeding
$100,000,000, to replace the Trustee upon resignation or removal. The successor
Trustee shall have all of the rights and powers of the former Trustee, including
ownership rights in the Trust. The former Trustee shall execute any instrument
necessary or reasonably requested by the Company or the successor Trustee to
evidence the transfer.



(b)
The successor Trustee need not examine the records and acts of any prior Trustee
and may retain or dispose of existing Trust assets, subject to Section 9 and 10.
The successor Trustee shall not be responsible for and the Company shall
indemnify and defend the successor Trustee from any claim or liability resulting
from any action or inaction of any prior Trustee or from any other past event
related to the Trust or the Fund, or any condition existing with respect to the
Trust or the Fund at the time it becomes successor Trustee.



Section 14.
Amendment or Termination



(a)
This Trust Agreement may be amended by a written instrument executed by the
Trustee and the Company, except as otherwise provided in this Section 14.
Notwithstanding the foregoing, no such amendment shall conflict with the terms
of the Plans or shall make the Trust revocable.



(b)
Following a Change in Control, except as provided in Section 14(c), the Trust
shall not terminate until the date on which Participants and their Beneficiaries
have received all of the benefits due to them under the terms and conditions of
the Plans.



(c)
Following a Change in Control, upon written approval of all Participants and
Beneficiaries of deceased Participants who are or may become (assuming all
contingencies are met) entitled to payment of benefits pursuant to the terms of
the Plans, the Company may terminate this Trust prior to the time all benefit
payments under the Plans have been made. All assets in the Trust at termination
shall be returned to the Company.



(d)
This Trust Agreement may not be amended by the Company following a Change in
Control without the written consent of a Majority of the Participants, unless
such amendment is required by law or is required to avoid a violation under Code
section 409A.



Section 15.    Definitions


(a)
For purposes of this Trust, the following terms, when capitalized, shall be
defined as set forth below:



(1)    “Change in Control” shall have the meaning ascribed in the Plans.
        
(2)
“Majority of Participants” shall mean seventy-five percent (75%) of the number
of Participants (or Beneficiaries, in the case of a deceased Participant) who
are covered by the Plans listed on Attachment A of this Trust Agreement.



(b)
An Authorized Signer shall have the specific authority to determine whether a
Change in Control has transpired, and shall give the Trustee notice of a Change
in Control. The Trustee shall be entitled to rely upon such notice, but if the
Trustee receives notice of a Change in Control from another source, the Trustee
shall make its own independent determination. Further, after such time as an
Authorized Signer of the Company has advised the Trustee that a Change in
Control has transpired, an Authorized Signer of the Company may not thereafter
advise the Trustee that a Change in Control has not transpired.



Section 16.    Confidentiality


(a)
The existence of this Trust Agreement, information concerning a Change in
Control and certain information relating to the Trust is "Confidential
Information" pursuant to applicable federal and state law, and as such it shall
be maintained by Trustee in confidence and not disclosed, used or duplicated,
except as described in this section. If it is necessary for the Trustee to
disclose Confidential Information to a third party in order to perform the
Trustee's duties hereunder, the Trustee shall disclose only such Confidential
Information as is necessary for such third party to perform its obligations to
the Trustee and shall, before such disclosure is made, ensure that said third
party understands and agrees to the confidentiality obligations set forth
herein. The Trustee shall maintain an appropriate information security program
and adequate administrative and physical safeguards to prevent the unauthorized
disclosure, misuse, alteration or destruction of Confidential Information, and
shall inform the Company as soon as possible of any security breach or other
incident involving possible unauthorized disclosure of or access to Confidential
Information. Confidential Information does not include information that is
generally known or available to the public or that is not treated as
confidential by the Company, provided, however, that this exception shall not
apply to any publicly available information to the extent that the disclosure or
sharing of the information by one or both parties is subject to any limitation,
restriction, consent, or notification requirement under any applicable federal
or state information privacy law or regulation. If the Trustee is required by
law, according to the advice of competent counsel, to disclose Confidential
Information, the Trustee may do so without breaching this section, but shall
first, if feasible and legally permissible, provide the Company with prompt
notice of such pending disclosure so that the Company may seek a protective
order or other appropriate remedy or waive compliance with the provisions of
this section.



Section 17.    Miscellaneous


(a)
Any provision of this Trust Agreement prohibited by law shall be ineffective to
the extent of any such prohibition, without invalidating the remaining
provisions hereof.



(b)
The Company hereby represents and warrants that all of the Plans have been
established, maintained and administered in accordance with all applicable laws,
including without limitation, ERISA to the extent applicable. The Company hereby
indemnifies and agrees to hold the Trustee harmless from all liabilities,
including attorneys’ fees, relating to or arising out of the establishment,
maintenance and administration of the Plans. To the extent the Company does not
pay any of such liabilities in a reasonably timely manner, the Trustee may
obtain payment from the Trust.



(c)
Benefits payable to Participants and their Beneficiaries under this Trust
Agreement may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered or subjected to attachment, garnishment, levy,
execution or other legal or equitable process. Notwithstanding the foregoing, to
the extent the Trustee determines that the law so requires, the Trustee shall
comply with any wage garnishment that applies to payments as they become due
hereunder.



(d)
This Trust Agreement shall be governed by and construed in accordance with the
laws of     Wisconsin, without regard to conflict of law principles thereof.





IN WITNESS WHEREOF, this Grantor Trust Agreement has been executed on behalf of
the parties hereto on the day and year first above written.




OSHKOSH CORPORATION
WELLS FARGO BANK, NATIONAL ASSOCIATION as TRUSTEE


By: ___________________________________
By: ___________________________________


Its: ___________________________________
Its: ___________________________________




ATTEST:






ATTEST:
 
By: ___________________________________
By: ___________________________________


Its: ___________________________________


Its: ___________________________________



Attachment A
As of January XX, 2013


The following Plans are covered by this Trust:


1.
Oshkosh Corporation Executive Retirement Plan

2.
Oshkosh Corporation Defined Contribution Executive Retirement Plan


1
4825-1196-3666.4